                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 1 of 12




 1
 2
 3
 4
 5
 6
 7
                                     UNITED STATES DISTRICT COURT
 8                                  WESTERN DISTRICT OF WASHINGTON
 9                                            AT SEATTLE

10
                                                         Cause No. 2:21-cv-41
11   ROBERT KESSLER,
12                                 Plaintiff,
                                                         COMPLAINT FOR DECLARATORY AND
13                               -vs-                    INJUNCTIVE RELIEF
14   LUCKY LIQUOR L.L.C, and
     THE RITZ BUILDING L.L.C., individually.
15
16                                 Defendants.
17
18
             COMES NOW, Plaintiff, ROBERT KESSLER (hereinafter the “Plaintiff”), through
19
20   undersigned counsel, hereby files this Complaint and sues Lucky Liquor LLC, a Washington

21   Limited Liability Company, and The Ritz Building L.L.C., a Washington Limited Liability
22   Company, hereinafter “Defendants” for injunctive relief, attorney’s fees and costs (including, but
23
     not limited to, court costs and expert fees), pursuant to 42 U.S.C. §12181, et. seq., commonly
24
     referred to as the “AMERICANS WITH DISABILITIES ACT” or “ADA” and alleges:
25
26
27

     Complaint    Page | - 1 -                                                  Enabled Law Group
                                                                                P.O. Box 4523
                                                                                Missoula, MT 59806
                                                                                (406) 493-1084
                  Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 2 of 12




 1
 2                                     JURISDICTION AND PARTIES
 3
             1.        This is an action for declaratory and injunctive relief pursuant to Title III of the
 4
     Americans with Disabilities Act, 42 U.S.C. §12181, et. seq., (hereinafter referred to as the
 5
     “ADA”). This Court is vested with jurisdiction under 28 U.S.C. §1331 and §1343.
 6
 7           2.        Venue is proper in this judicial district pursuant to 28 U.S.C. §1391 in that all events

 8   and procedures giving rise to this Complaint occurred in this judicial district.
 9           3.        At the time of Plaintiff’s personal visit to Defendants’ public accommodation, prior
10
     to instituting he instant action, Robert Kessler (hereinafter referred to as “Kessler”), was a resident
11
     of the State of Washington, and suffered from what constitutes a “qualified disability” under the
12
     Americans with Disabilities Act of 1990, and used a wheelchair for mobility due to this disability.
13
14   Plaintiff has an amputated leg. He is required to traverse with a wheelchair and is substantially

15   limited to performing one or more major life activities including, but not limited to walking,
16   standing and maneuvering.
17
             4.        The Plaintiff personally visited, on or about October 20, 2020 Defendants’ premises
18
     open to the public, but was denied full and equal access to, and full and equal enjoyment of the
19
20   facilities, services, goods, privileges and accommodations offered to others without disabilities;

21   because of his disability requirements. Plaintiff lives in King County, Washington and travels in

22   the surrounding areas near Defendants’ facilities on a regular basis for shopping, dining and
23
     entertainment.
24
             5.        Upon information and belief, The Ritz Building LLC, a Washington Limited
25
     Partnership, is the lessor and/or owner operator of the real property and/or premises that are the
26
27

     Complaint     Page | - 2 -                                                       Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                  Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 3 of 12




 1   subject of this lawsuit, commonly referred to as Lucky Liquor, 10325 E. Marginal Way South,
 2   Tukwila, Washington.
 3
             6.        Upon information and belief, Lucky Liquor LLC a Washington Limited Liability
 4
     Company or Corporation owns, leases, or operates a place of public accommodation as defined by
 5
     the ADA and the regulations implementing the ADA, 28 CFR §36.201(a) and §36.104.
 6
 7
 8               COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 9           7.        On or about July 26, 1990, Congress enacted the Americans with Disabilities Act
10
     (“ADA”), 42 U.S.C. §12101, et. seq. Commercial enterprises were provided one and a half years
11
     from enactment of the statute to implement all its requirements. The effective date of the Title III
12
     of the ADA was January 26, 1992. 42 U.S.C. §12181; 20 C.F.R. §36.508(a).
13
14           8.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the Subject Facility and

15   real property in this case is a place of public accommodation under the ADA in that they are
16   establishments which provide goods and services to the public.
17
             9.        Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104, the building and/or
18
     premises which is the subject of this action is a public accommodation covered by the ADA and
19
20   which must be in compliance therewith as of the date of the Plaintiff’s visit.

21           10.       The Plaintiff is informed and believes, and therefore alleges, that the Subject

22   Facility has begun operations and/or undergone remodeling, repairs and/or alterations since
23
     January 26, 1990 and more specifically on or after March 15, 2012 as it pertains to 28 C.F.R. §
24
     36.406.
25
             11.       Defendants have discriminated under the ADA, and continue to discriminate,
26
27   against the Plaintiff, and others who are similarly situated, by denying full and equal access to, and

     Complaint     Page | - 3 -                                                    Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 4 of 12




 1   full and equal enjoyment of, goods, services, facilities, privileges, advantages and/or
 2   accommodations at Defendants’ Subject Facilities in derogation of 42 U.S.C. §12101, et. seq., and
 3
     as prohibited by 42 U.S.C. §12182 et. seq., and by failing to remove architectural barriers
 4
     pertaining to the Plaintiff’s disability pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such
 5
     removal is readily achievable.
 6
 7           12.       The Plaintiff has been unable to, and continues to be unable to, enjoy full and equal

 8   safe access to, and the benefits of, all accommodations and services offered at Defendants’ Subject
 9   Facilities. Prior to the filing of this lawsuit, the Plaintiff visited the subject properties and was
10
     denied full and safe access to all the benefits, accommodations and services of the Defendants.
11
     Prior to the filing of this lawsuit, Kessler, personally visited Lucky Liquor, 10325 E. Marginal
12
     Way South, Tukwila, Washington, with the intention of accessing Defendants’ facilities, but was
13
14   denied full and safe access to the facilities due to the inactions of removing applicable barriers.

15   Plaintiff intends to return to the Defendant’s premises and pubic accommodate upon the premises
16   being made ADA compliant for access, but is currently deterred from returning due to these
17
     barriers. As such, Plaintiff is likely to be subjected to reencountering continuing discrimination at
18
     the premises unless it is made readily accessible to and usable by individuals with disabilities to
19
20   the extent required under the ADA, including the removal of the architectural barrier which remain

21   at the premises.

22           13.       Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department
23
     of Justice, Office of the Attorney General, promulgated Federal Regulations to implement the
24
     requirements of the ADA, known as the Americans with Disabilities Act Accessibility Guidelines
25
     (hereinafter “ADAAG”), 28 C.F.R. Part 36. Defendants facilities do not comply with these
26
27   Guidelines.

     Complaint     Page | - 4 -                                                     Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 5 of 12




 1           14.       The Defendants’ premises are in violation of 42 U.S.C. §12182 et. seq., the ADA
 2   and 28 C.F.R. §36.302 et. seq., and has and is discriminating against the Plaintiff. The Plaintiff
 3
     was deterred from encountering every non-compliant barrier at the premises due to the nature of
 4
     encountering some barriers that denied the Plaintiff’s full and equal enjoyment of the facility.
 5
     Therefore, the Plaintiff encountered the following specific barriers to access that include but are
 6
 7   not limited to the following, but also retains standing to allege non-compliance for any barrier not

 8   encountered by the Plaintiff at the premises related to the Plaintiff’s specific disability
 9   requirements under Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1047 (9th Cir. 2008):
10
                                               VIOLATIONS
11
             15(a). Failure to provide ADA compliant number of accessible parking spaces, in violation
12
     of 2010 ADAS Section 208.2. and/or 1991 ADA Standards for Accessible Design. The premises
13
14   failed to have any van accessible parking stalls to allow Plaintiff van accessible parking which

15   Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such
16   handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
17
     guidelines and is in nonconformity with the requirements for such architecture.
18
             15(b). Failure to provide ADA compliant parking stall striping and markings, in violation
19
20   of 2010 ADAS Section 502.3.3 and/or 1991 ADA Standards for Accessible Design. The premises

21   failed to have compliant parking stall striping and markings which Plaintiff requires as Plaintiff

22   utilizes a wheelchair due to the Plaintiff’s disability and such handicapped accessible parking stalls
23
     are necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
24
     requirements for such architecture.
25
             15(c). Failure to provide ADA compliant parking stall size, in violation of 2010 ADAS
26
27   Section 502.2 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

     Complaint     Page | - 5 -                                                    Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 6 of 12




 1   compliant parking stall and access aisle sizes as each parking space must be at least 11 feet wide
 2   and marked which Plaintiff requires as Plaintiff utilizes a wheelchair due to the Plaintiff’s
 3
     disability and such handicapped accessible parking stalls are necessary. Said barrier is covered by
 4
     the A.D.A. guidelines and is in nonconformity with the requirements for such architecture.
 5
             15(d). Failure to provide ADA compliant parking stall signage, in violation 2010 ADAS
 6
 7   Section 502.6, and/or 1991 ADA Standards for Accessible Design. The premises failed to have

 8   compliant parking stall signage as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability
 9   and such handicapped accessible parking stalls are necessary. Said barrier is covered by the A.D.A.
10
     guidelines and is in nonconformity with the requirements for such architecture.
11
             15(e). Failure to provide ADA compliant parking access aisles at the subject property in
12
     violation of 2010 ADAS Section 502.2 and/or 1991 ADA Standards for Accessible Design. The
13
14   premises failed to provide any compliant parking access aisles which Plaintiff requires as Plaintiff

15   utilizes a wheelchair due to the Plaintiff’s disability and such handicapped accessible parking stalls
16   are necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
17
     requirements for such architecture.
18
             15(f). Failure to provide ADA compliant number of accessible table seating, in violation
19
20   2010 ADAS Section 227.3, 226.1 and/or 1991 ADA Standards for Accessible Design. The

21   premises failed to have compliant numbers of accessible table seating compared to the rest of the

22   seating as Plaintiff utilizes a wheelchair due to the Plaintiff’s disability and such handicapped
23
     accessible parking stalls are necessary. Said barrier is covered by the A.D.A. guidelines and is in
24
     nonconformity with the requirements for such architecture.
25
             15(g). Failure to provide ADA compliant accessible table clearances, in violation of 2010
26
27   ADAS Section 306.1 and/or 1991 ADA Standards for Accessible Design. The premises failed to

     Complaint    Page | - 6 -                                                     Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 7 of 12




 1   have compliant accessible table clearances for wheelchair access as Plaintiff utilizes a wheelchair
 2   due to the Plaintiff’s disability and such handicapped accessible parking stalls are necessary. Said
 3
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
 4
     architecture.
 5
             15(h). Failure to provide ADA compliant entrance door threshold exceeding ¼” change in
 6
 7   elevation, in violation of 2010 ADAS Section 404.2.5 and/or 1991 ADA Standards for Accessible

 8   Design. The premises failed to have compliant entrance door threshold as Plaintiff utilizes a
 9   wheelchair due to the Plaintiff’s disability and such handicapped accessible parking stalls are
10
     necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
11
     requirements for such architecture.
12
             15(i). Failure to provide ADA compliant bar counter height, in violation of 2010 ADAS
13
14   Section 904.4.1 and 904.4.2 and/or 1991 ADA Standards for Accessible Design. The premises

15   failed to have compliant bar counter height for wheelchair access as Plaintiff utilizes a wheelchair
16   due to the Plaintiff’s disability and such handicapped accessible parking stalls are necessary. Said
17
     barrier is covered by the A.D.A. guidelines and is in nonconformity with the requirements for such
18
     architecture.
19
20           15(j). Failure to provide ADA compliant restroom signage, in violation 2010 ADAS

21   Section 216.8 and/or 1991 ADA Standards for Accessible Design. The premises failed to have

22   compliant restroom signage and directional signage for wheelchair access as Plaintiff utilizes a
23
     wheelchair due to the Plaintiff’s disability and such handicapped accessible parking stalls are
24
     necessary. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
25
     requirements for such architecture.
26
27

     Complaint    Page | - 7 -                                                   Enabled Law Group
                                                                                 P.O. Box 4523
                                                                                 Missoula, MT 59806
                                                                                 (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 8 of 12




 1   15(k). Failure   to provide access to and use of ADA compliant restroom facilities, including, but
 2   not limited to, compliant restroom door, signage, hardware, the required restroom
 3
     maneuverability clear floor space, toilet and lavatory clear floor spaces, entry door clear floor
 4
     space, accessible grab bars, accessible dispenser heights, and mirror height, in violation of 2010
 5
     ADAS Section 213.2 and/or 1991 ADA Standards for Accessible Design. The premises
 6
 7   contained multiple non-compliant features for wheelchair access as Plaintiff utilizes a wheelchair

 8   for mobility. Said barrier is covered by the A.D.A. guidelines and is in nonconformity with the
 9   requirements for such architecture.
10
11
             16.        The above-referenced barriers will likely cause a repeated real injury in fact in a
12
     similar way if not remedied when the Plaintiff frequents this property again as described
13
14   previously. Each of these barriers interfered with the Plaintiff’s full and equal enjoyment of the

15   facility and deterred Plaintiff from encountering all applicable barriers at the premises by failing
16   to allow Plaintiff the same access due to the Plaintiff’s disability as those enjoy without disabilities.
17
             17.        Upon information and belief, there are other current non-compliant barrier access
18
     violations of the ADA at Defendants’ premises, which may only be discovered and properly
19
20   identified once a full inspection of the premises is completed and identified due to Plaintiff being

21   deterred from discovering each and every barrier as a result of encountering the above-listed

22   violations.
23
             18.        As of the date of the filing of this suit, the readily achievable barriers and other
24
     violations of the ADA still exist and have not been remedied or altered in such a way as to
25
     effectuate compliance with the provisions of the ADA. The barriers to access at the premises, as
26
27

     Complaint     Page | - 8 -                                                      Enabled Law Group
                                                                                     P.O. Box 4523
                                                                                     Missoula, MT 59806
                                                                                     (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 9 of 12




 1   described above, have severely diminished Plaintiff’s ability to avail Plaintiff of the goods and
 2   services offered at the Subject Facilities, and compromise Plaintiff’s safety.
 3
             19.       Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the
 4
     Defendants were required to make the Subject Facility, a place of public accommodation,
 5
     accessible to persons with disabilities since January 28, 1992. To date, the Defendants have failed
 6
 7   to comply with this mandate.

 8           20.       The Plaintiff has been obligated to retain the undersigned counsel for the filing and
 9   prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs and
10
     expenses paid by the Defendants, pursuant to 42 U.S.C. §12205.
11
             21.       Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant the
12
     Plaintiff’s injunctive relief; including an order to alter the subject facilities to make them readily
13
14   accessible to, and useable by, individuals with disabilities to the extent required by the ADA and

15   closing the subject facility until the requisite modifications are completed.
16
17
                    COUNT II: WASHINGTON LAW AGAINST DISCRIMINATION
18
             22.       Plaintiff incorporates by reference all allegations in the paragraphs above.
19
20           23.       Plaintiff is a qualified individual with a disability within the meaning of the

21   Washington Law Against Discrimination.

22           24.       Section 49.60.030(1) of the Revised Code of Washington provides in pertinent part:
23
     “The right to be free from discrimination because of . . the presence of any sensory, mental, or
24
     physical disability . . is recognized as a declared to be a civil right. This right shall include, but not
25
     be limited to . . . (b) the right to the full enjoyment of any of the accommodations, advantages,
26
27

     Complaint     Page | - 9 -                                                       Enabled Law Group
                                                                                      P.O. Box 4523
                                                                                      Missoula, MT 59806
                                                                                      (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 10 of 12




 1   facilities, or privileges of any place of public resort, accommodation, assemblage, or amusement .
 2   . .”
 3
             25.       Defendants have violated and continue to violate §§ 49.60.010 et seq., of the
 4
     Revised Code of Washington by violating multiple accessibility requirements under the ADA.
 5
             26.       Defendants’ actions constitute discrimination against persons with disabilities and
 6
 7   violate the Washington Law Against Discrimination, Revised Code of Washington §§ 49.60.010

 8   et seq., in that persons with mobility disabilities have been and are denied full and equal
 9   enjoyment of the accommodations, advantages, facilities, privileges, and services that Defendant
10
     provides to individuals who do not have disabilities.
11
             27.       As a direct and proximate result of Defendants’ discriminatory conduct as alleged
12
     in this Complaint for Declaratory and Injunctive Relief, the Plaintiff has suffered and continues
13
14   to suffer difficulty, hardship, isolation, and segregation and is denied the full and equal

15   enjoyment of services that the Washington Law Against Discrimination requires due to
16   Defendant’s failure to remediate barriers.
17
             28.       Defendants’ property does not comply with the ADA’s accessibility laws and
18
     regulations.
19
20           29.       Because Defendants’ property does not comply with the ADA’s accessibility laws

21   and regulations, declaratory and injunctive relief are appropriate remedies under the Washington

22   Law Against Discrimination. See e.g. Kucera v. Dep’t of Transp., 140 Wash. 2d 200, 209 (2000).
23
             30.       Pursuant to RCW § 49.60.030(2), Plaintiff is entitled to declaratory and
24
     injunctive relief and to recover from Defendants, reasonable attorneys’ fees and costs incurred
25
     in bringing this action.
26
27

     Complaint     Page | - 10 -                                                   Enabled Law Group
                                                                                   P.O. Box 4523
                                                                                   Missoula, MT 59806
                                                                                   (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 11 of 12




 1                                         PRAYER FOR RELIEF
 2
 3
             WHEREFORE, the Plaintiff hereby demands judgment against the Defendants and the
 4
     Court declare that
 5
             A.       The subject premises and facilities violate Title III of the Americans with
 6
 7                    Disabilities Act and the Washington Law Against Discrimination;

 8           B.       The Court enter an Order requiring the Defendant to alter their facilities and
 9                    amenities to make them accessible to and usable by individuals with disabilities to
10
                      the full extent required by Title III of the ADA;
11
             C.       Any portions of the Defendant’s premises identified as being non-compliant under
12
                      the ADA guidelines be enjoined from being open to the public until such time that
13
14                    Defendants establish those areas are in full compliance with ADA requirements.

15           D.       The Court enter an Order directing the Defendant to evaluate and neutralize their
16                    policies, practices and procedures toward persons with disabilities, for such
17
                      reasonable time so as to allow the Defendants to undertake and complete corrective
18
                      procedures to the Subject Facility;
19
20           E.       The Court award reasonable attorney’s fees, all costs (including, but not limited to

21                    court costs and expert fees) and other expenses of suit, to the Plaintiff; and

22           F.       The Court award such other and further relief as it deems necessary, just and proper.
23
24
25
26
27

     Complaint    Page | - 11 -                                                     Enabled Law Group
                                                                                    P.O. Box 4523
                                                                                    Missoula, MT 59806
                                                                                    (406) 493-1084
                 Case 2:21-cv-00041-RSL Document 1 Filed 01/13/21 Page 12 of 12




 1
 2
      DATED this 13 January 2021
 3
                                             Respectfully submitted,
 4
 5
                                             /s/ M. William Judnich
 6                                           M. William Judnich
                                             WSBA #56087
 7
                                             Enabled Law Group
 8                                           P.O. Box 4523
                                             Missoula, Montana 59806
 9                                           Telephone: 406-493-1084
                                             Email: MJ@Enabledlawgroup.com
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

     Complaint    Page | - 12 -                                        Enabled Law Group
                                                                       P.O. Box 4523
                                                                       Missoula, MT 59806
                                                                       (406) 493-1084
